DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Applicant’s election without traverse of the combination of SNORD115-15, SNORD115-11, SNORD115-117, and SMYD3 in the reply filed on September 10, 2021 is reiterated for the record. 
Claims 28-32 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite abstract ideas.  The claims recite a step of “determining” a risk score based on the methylation status (clms 28 and 29). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” a risk score by thinking about the methylation status of the DMRs.  
The claims recite “wherein the methylation status is determined by determining methylation levels relative to methylation in corresponding reference samples” (clm 30). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the methylation status by comparing data obtained from the test sample and the reference sample.  
The claims recite “wherein the method assesses a risk of having an offspring with ASD” (clm 32). The broadest reasonable interpretation of the “assessing” step is that it may be accomplished by a mental processes. For example, one may “assess” a risk of having an offspring with ASD by thinking about the methylation status and AOSI score.   
The instant claims recite a law of nature. The claims recite a correlation between the methylation status at the DMRs and risk of developing ASD (clms 28 and 32). This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	In addition to the judicial exceptions claims 28 and 29 recite steps of “extracting” DNA from a sample and “measuring” the methylation status at the DMRs. Claims 30 and 31 further recite performing different techniques to determine the methylation status. The steps in addition to the judicial exceptions are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions claims 28 and 29 recite steps of “extracting” DNA from a sample and “measuring” the methylation status at the DMRs. Claims 30 and 31 further recite performing different techniques to determine the methylation status. The steps in addition to the judicial exceptions do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
Extracting DNA from a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring the methylation status at the DMR merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. Regarding Claims 30 and 31 which further recite performing different techniques to determine the methylation status, the claims do nothing more than spell out what practioners already knew-how to determine methylation status using routine, ordinary, techniques.  Nothing is added by identifying the techniques to be used because the techniques were the well understood, routine, and conventional techniques that a scientist would have thought of when instructed to determine methylation status. 
The teachings in the specification demonstrate the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0046] While the present invention exemplifies the CHARM assay for detection of methylation, in fact numerous methods for analyzing methylation status (hypomethylation or hypermethylation) may be utilized. In various embodiments, the determining of methylation status in the methods of the invention is performed by one or more techniques selected from the group consisting of a nucleic acid amplification, polymerase chain reaction (PCR), methylation specific PCR, bisulfite pyrosequencing, single-strand conformation polymorphism (SSCP) analysis, restriction analysis, microarray technology, and proteomics. As illustrated in the Examples herein, analysis of methylation can be performed by bisulfite genomic sequencing. Bisulfite treatment modifies DNA converting unmethylated, but not methylated, cytosines to uracil. Bisulfite treatment can be carried out using the METHYLEASY.TM. bisulfite modification kit (Human Genetic Signatures). 

[0050] PCR products can be purified using the QIAEX II.TM. gel extraction kit (Qiagen) and directly sequenced with an ABI Prism 377 DNA.TM. sequencer using the BigDye.TM. Terminator Cycle Sequencing kit following the manufacturer's protocol (PE Applied Biosystems, Foster City, Calif).

[0054] Also methyl light (Trinh et al., Methods 25(4):456-62 (2001), incorporated herein in its entirety by reference), Methyl Heavy (Epigenomics, Berlin, Germany), or SNuPE (single nucleotide primer extension) (see e.g., Watson et al., Genet Res. 75(3):26974 (2000)) can be used in the methods of the present invention related to identifying altered methylation of DMRs. 

[0055] Other methods are known in the art for determining methylation status of a DMR, including, but not limited to, array-based methylation analysis and Southern blot analysis. Additionally, as mentioned above, methyl light, methyl heavy, and array-based methylation analysis can be performed, by using bisulfate treated DNA that is then PCR-amplified, against microarrays of oligonucleotide target sequences with the various forms corresponding to unmethylated and methylated DNA. 

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Jenkins (PLOS Genetics July 2014 Vol 10 Issue 7 e1004458 pages 1-13) teaches that they investigated the impact of aging on DNA methylation in mature human sperm.  Using a methylation array approach they evaluated changes to sperm methylation patterns in 17 fertile donors by comparing the sperm methylome of 2 sample collected from each individual 9-19 years apart.  They identified 139 regions that are significantly and consistently hypomethylated with age and 8 regions that are significantly hypermethylated with age (see abstract). 
Additionally Irizarry (Genome Research 2008 Vol 18 pages 780-790) teaches they found that with an original array design strategy using tiling arrays and statistical procedures that average information from neighboring genomic locations, much improved specificity and sensitivity could be achieved, e.g., ∼100% sensitivity at 90% specificity with McrBC. They termed this approach “comprehensive high-throughput arrays for relative methylation” (CHARM). While this approach was applied to McrBC analysis, the array design and computational algorithms are fractionation method-independent and make this a simple, general, relatively inexpensive tool suitable for genome-wide analysis, and in which individual samples can be assayed reliably at very high density, allowing locus-level genome-wide epigenetic discrimination of individuals, not just groups of samples. Furthermore, unlike the other approaches, CHARM is highly quantitative, a substantial advantage in application to the study of human disease.
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. Applicant argues that they have amended the claims address the rejection. They argue that the claims recite additional steps that integrate the recited judicial exception into a practical application. 
This argument has been fully considered but is not persuasive. The claims as amended recite both abstract ideas and laws of nature. The Applicants argue that the steps recited in addition to the judicial exceptions integrate the judicial exceptions into a practical application, however they do not explain how the claims practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
As explained above, the steps in addition to the judicial exceptions are the steps of “extracting” DNA from a sample and “measuring” the methylation status at the DMRs. The examiner agrees that these are not abstract steps.  However, they are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. Further these steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  The rejection is maintained. 
 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28, 29, 31, and 32 are rejected over the recitation of the phrase “wherein the methylation status of SNORD115-15, SNORD115-11, and SNORD115-17 is hypomethylation and the methylation status of SMYD3 is hypermethylation”. The terms “hypomethylation” and “hypermethylation are relative terms which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case it is unclear what these DMRs are hyper/hypo methylated in comparison to. 
Claim 30 is rejected over the recitation of the phrase “wherein the methylation status is determined by determining methylation levels” and “wherein the methylation status is determined by performing”.  The recitation of “determined by” renders the claims indefinite because the claims do not recite an active process step of determining methylation status.  Rather the claims require “measuring” methylation status.  Correction is required. 

Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 112(b).  The Applicants argue that they claims have been amended to overcome the rejection.  The claims now reflect a determination of DMR methylation patterns relative to methylation in a reference sample, e.g., from a subject not having ASD. Thus, one of ordinary skill in the art would understand hypermethylation and hypomethylation to mean any deviation of the measured methylation levels from the methylation levels of the normal sample, with an increase in 
methylation equating to hypermethylation and a decrease in methylation equating to hypomethylation. The terms “hyper” and “hypo” methylation are standard terms of art in the field of epigenetics or methylomics, the study of methylation of the genome. One of skill in the art would readily understand that hypermethylation means methylation that is more than what would normally be found in a region, while hypomethylation refers to methylation that is lower than would normally be found in a region of the genome. 
This argument has been fully considered but is not persuasive. The issue is not that one of skill in the art does not know what “hyper” or “hypo” means with respect to methylation.  The issue is that the independent claims do not set forth what the “hyper” or “hypo” methylation is relative to. In other words it’s not clear what the increased/decreased methylation is in comparison.  Only claim 30 recites that it is relative to the methylation of corresponding reference samples.  Thus the rejection is maintained over claims 28-29 and 31-32.


Claim Rejections - 35 USC § 112 1st paragraph
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods for (i) analyzing the methylation status at DMRs in offspring DNA and (ii) analyzing the methylation status at DMRs in DNA. 
Claim 28 recites extracting DNA from a human parental sperm sample.  Claim 29 recites extracting DNA from a sample from a human subject. Claim 29 broadly encompasses ANY type of sample (i.e., blood, brain, sperm, urine, saliva etc.). 
The claims recite a step of measuring the methylation status at the DMRs, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  The claims do not specifically define the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 by their nucleotide sequences.  The claims state that the methylation status of SNORD115-15, SNORD115-11, SNORD115-17 is hypomethylation and the methylation status of SMYD3 is hypermethylation.  However the claims do not set forth what the hypo/hyper methylation is in comparison to. Claim 30 states that the methylation status is determined relative to methylation in corresponding reference samples.  However claim 30 does not state what “methylation in corresponding reference samples” encompasses.  The claims broadly encompass demining the methylation level of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 in the sample relative to the methylation level of ANY gene/sequence in the reference sample.  The claims do not necessarily require demining the methylation level of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 in the sample relative to the methylation level of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 in the reference sample.  Further the claims broadly encompass using ANY reference sample.  The claims encompass reference samples from subjects with ASD, subjects without ASD, subjects with ADHD, subjects with OCD etc. 
  
The claims recite a final step of determining a risk score based on the methylation status.  Claim 28 states that the risk score is for developing ASD.  However claim 29 encompasses a risk for ANYTHING (i.e., autism, cancer, myocardial infarction, diabetes, etc.). The claims state that the risk score is based on the methylation status but the claims do not set forth how the methylation status of hypermethylated or hypomethylated is used to determine the risk score. 
The nature of the invention requires a reliable correlation between the methylation status of the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and risk of ANYTHING (i.e., autism, cancer, myocardial infarction, diabetes, etc.). 
Teachings in the Specification and Examples
The specification (para 0076) teaches that genome wide DNA methylation was examined in paternal semen bio samples obtained from an ASD enriched-risk pregnancy cohort, the Early Autism Risk Longitudinal Investigation (EARLI) cohort, to estimate associations between sperm DNAm and prospective ASD development, using a 12-month ASD symptoms assessment, the Autism Observation Scale for Infants (AOSI). Methylation data from 44 sperm samples were analyzed on the CHARM 3.0 array, which contains over 4 million probes (over 7 million CpG sites), including 30 samples also run on the Illumina Infinium HumanMethylation450TM (450 k) BeadChipTM platform (~485,000 CpG sites). Associated regions were also examined in an independent sample of postmortem human brain ASD and control samples for which Illumina 450TM DNA methylation data were available. 
 The specification (para 0111) teaches that 2605 candidate DMRs were identified in paternal sperm associated with child AOSI score at 12 months, and after permutation analysis, the top 193 DMRs had genome-wide p<0.05. The top 10 ranked DMRs are shown in Table 2. The top four regions where DNAm associates linearly (genome-wide p=0.001) with AOSI score were highlighted in FIG. 1, with the average DNAm across the DMR shown in each inset. FIG. 1a shows hypomethylation with increased AOSI score on chromosome 15 overlapping SNORDI15-15 where the highest quartile of AOSI scores (>10) corresponded to 27.4% average sperm methylation compared with 46.9% average methylation for the lowest quartile (<3). Similarly, FIGS. 1b and 1c show hypomethylation with increased AOSI scores on chromosome 15 covering SNORD115-11 and SNORD 115-1 7, respectively, with differences in regional average methylation between the highest and lowest AOSI quartiles of 19.7% and 22.6%, respectively. FIG. 1d illustrates hypermethylation with increased AOSI scores on chromosome 1 overlapping SMYD3, with 68.9% average methylation for the highest AOSI score quartile compared to 47.3% average methylation of the lowest quartile. 
The specification (para 0115) teaches that a subset of the AOSI-associated DMRs identified in semen also shows directionally consistent effects in postmortem human brain samples in a study comparing patients with ASD to unaffected controls. The AOSI DMRs were most consistent comparing cases and controls in the cerebellum, where 21 of 75 of AOSI-associated DMRs contained at least one Illumina 450K probe that was differentially methylated comparing autism to controls; 18 of these were directionally consistent with the sperm AOSI score association data (e.g. DNAm positively associated with both AOSI score in semen and in ASD brains). This cross-tissue consistency was not present in the cortical brain regions--in the frontal cortex, only 12 AOSI DMRs were significant, of which 3 were directionally consistent, and in the temporal cortex, only 10 AOSI DMRs were significant, of which 2 were directionally consistent. 
Figure 5 sets forth Table 2 relating to candidate DMRs associated with 12 month total AOSI score, an indicator of autism risk.  

    PNG
    media_image1.png
    244
    859
    media_image1.png
    Greyscale

It is noted that Table 2 appears to disclose the location of the DMRs.  For example, the SMYD3 DMR appears to start at 246058026 on chromosome 1 and end at 246059550 on chromosome 1. 
State of the Art and the Unpredictability of the Art
While methods of detecting methylation patterns are known in the art, correlating methylation patterns with the risk of ANYTHING and particularly autism is highly unpredictable. The unpredictability will be discussed below.
The claims are highly unpredictable to the extent that they require a reliable correlation between the methylation status of the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and risk of ANYTHING (i.e., cancer, myocardial infarction, diabetes, etc.). It is noted that the teachings in the specification are limited to an association between the recited DMRs and autism.  There is no analysis in the specification of the methylation status of these DMRs in any other disease or condition.  It is highly unpredictable if SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 have regions that are differentially methylated in other diseases/conditions such as cancer, myocardial infarction, diabetes, etc. The specification does not provide enablement for a method wherein the methylation status of DMRs in SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 is used to determine a risk score ANYTHING. 

The claims require determining the methylation status of differentially methylated regions (DMRs) in the DNA, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  The claims do not specifically define the DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 and are associated with ASD by their nucleotide sequences. It is noted that GenBank teaches that SNORD115-11 is a 81bp sequence located on chromosome 15 at positions 25189414-25189495 of NC_000015.10.  

    PNG
    media_image2.png
    553
    1195
    media_image2.png
    Greyscale

The specification (Table 2) teaches that a 3,314 bp region of chromosome 15 covering SNORD115-11 is hypomethylated in subject with ASD compared to subjects without ASD.  It is highly unpredictable if one looked only at the methylation status of the 81bp sequence of SNORD115-11 if they would be able to differentiate ASD from non-ASD.  Based on the teachings in the specification, it appears that the entire 3,314 bp region must be analyzed.   Additionally GenBank teaches that the human SMYD3 gene is a 757,937 bp sequence located on chromosome 1 at positions 245749342..246507279. 

    PNG
    media_image3.png
    630
    1200
    media_image3.png
    Greyscale

The specification (Table 2) teaches that a 1,524 bp region of chromosome 1 inside an undisclosed intron of SMYD3 is hypermethylated in subjects with ASD compared to subjects without ASD.  It is highly unpredictable if one looked at the methylation status of any portion of SMYD3 if they would be able to differentiate ASD from non-ASD.  Based on the teachings in the specification, the claims are only enabled for determining a risk for ASD based on the methylation status of the 1,524 bp region of SMYD3 taught in Table 2. 
 The claims state that analyzing the DNA methylation status comprises determining the methylation at differentially methylated regions (DMRs) in the DNA, wherein the DMRs reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3.  As discussed above the claims broadly encompass determining the subject has a risk of ASD when SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 are hypermethylated or hypomethylated in the sample in comparison to ANYTHING. However this is not supported by the teachings in the specification.  In particular the specification (para 0111) teaches that hypomethylation of SNORD115-15, SNORD115-11, SNORD115-17 is associated with an increased AOSI score and hypermethylation of SMYD3 is associated with an increased AOSI score. Thus the hyper/hypo methylation is relative to an infant with a low AOSI score. 
Additionally it is highly unpredictable if the results obtained using sperm samples could be extrapolated ANY type of sample (i.e., blood, brain, urine, saliva etc.).  The specification itself teaches that this is unpredictable.  In particular the specification (para 0113) teaches that only a small number of the DMRs were positively associated with both AOSI score in semen and in ASD brains.  Further Adalsteinsson et al (PLoS One. October 2012. . 7(10): e0046705) teaches that “Tissue and cell specific methylation are well established in human DNA. In 2006 Eckhardt et al. presented data from the Human Epigenome Project (HEP, a project that aims to identify, catalog, and interpret DNA methylation profiles of all human genes in all major tissues) that suggest that tissue-specific differentially methylated regions (tDMRs) are very common in the genome. The dataset describes DNA methylation of ∼1.9 million CpG sites on chromosomes 6, 20 and 22 in 12 different tissues. Approximately 22% of the investigated amplicons were tDMRs and their average absolute methylation levels differed by up to 20% between tissues (or up to 15% if only somatic tissues are compared).” (p. 1, col. 1). In the absence of evidence to the contrary, it is highly unpredictable if SNORD115-15, SNORD115-11, and SNORD115-17 will be hypomethylated in non-sperm samples obtained from subjects with ASD and SMYD3 will be hypermethylated in non-sperm samples obtained from subjects with  ASD. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to determine the risk of ASD by detecting the methylation status of DMRs that reside on SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3. 
 In order to practice the claimed invention one of skill in the art would first have to identify which nucleotide regions located in proximity to SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 are differentially methylated between subjects with ASD and subjects without ASD. Then additional experimentation would need to be conducted to determine if the identified differentially methylated regions are hypermethylated/hypomethylated in a representative number of different sample types obtained from subjects with ASD in comparison to subjects without ASD.  Further additional experimentation would be required to determine if the methylation status of these DMRs is associated with the risk of a representative number of different diseases/conditions. The specification has merely provided an invitation for further experimentation. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 112(a). The Applicants argue that they claims have been amended to overcome the rejection.  The claims now reflect a determination of DMR methylation patterns relative to methylation in a reference sample, e.g., from a subject not having ASD. Thus, one of ordinary skill in the art would understand hypermethylation and hypomethylation to mean any deviation of the measured methylation levels from the methylation levels of the normal sample, with an increase in 
methylation equating to hypermethylation and a decrease in methylation equating to hypomethylation. The terms “hyper” and “hypo” methylation are standard terms of art in the field of epigenetics or methylomics, the study of methylation of the genome. One of skill in the art would readily understand that hypermethylation means methylation that is more than what would normally be found in a region, while hypomethylation refers to methylation that is lower than would normally be found in a region of the genome. 
This argument has been fully considered but is not persuasive. The independent claims still do not set forth what the hypo/hyper methylation is in comparison to. Claim 30 states that the methylation status is determined relative to methylation in corresponding reference samples.  However claim 30 does not state what “methylation in corresponding reference samples” encompasses.  The claims broadly encompass demining the methylation level of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 in the sample relative to the methylation level of ANY gene/sequence in the reference sample.  The claims do not necessarily require determining the methylation level of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 in the sample relative to the methylation level of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 in the reference sample.  Further the claims broadly encompass using ANY reference sample.  The claims encompass reference samples from subjects with ASD, subjects without ASD, subjects with ADHD, subjects with OCD etc. The breadth of the claims is not supported by the teachings in the specification.  In particular the specification (para 0111) teaches that hypomethylation of SNORD115-15, SNORD115-11, SNORD115-17 is associated with an increased AOSI score and hypermethylation of SMYD3 is associated with an increased AOSI score. Thus the hyper/hypo methylation is relative to someone with a low AOSI score (AOSI stands for Autism Observation Scale for Infants).  This portion of the rejection could be overcome by amending claims 28/29 to recite i.e., determining that said subject has an increased risk of developing ASD when SNORD115-15, SNORD115-11, SNORD115-17 are hypomethylated and SMYD3 is hypermethylated in the sample in comparison to the methylation level of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3 in reference samples obtained from infants with low AOSI scores. Additionally the rejection is maintained because Applicants did not address the other issues that were raised.  For example Claim 29 broadly encompasses ANY type of sample (i.e., blood, brain, sperm, urine, saliva etc.).  Even if the specification teaches that the methylation status of SNORD115-15, SNORD 115-11 and SNORD 115-17 in brains is also correlated with autism, it does not change that fact that it is highly unpredictable if the methylation status of SNORD115-15, SNORD 115-11 and SNORD 115-17 in other sample types will correlate with autism.  The prior art discusses the unpredictability in comparing methylation among different sample types.  Further the disclosure of two species (sperm and brain) is hardly representative of the 100+ sample types encompassed by the claims. Further it is noted that Applicants have not addressed the issue that the claims do not set forth the structure of the DMRs that reside in SNORD115-15, SNORD 115-11, SNORD 115-17, and SMYD3.  It is noted that GenBank teaches that SNORD115-11 is a 81bp.  The specification (Table 2) teaches that a 3,314 bp region of chromosome 15 covering SNORD115-11 is hypomethylated in subject with ASD compared to subjects without ASD.  It is highly unpredictable if one looked only at the methylation status of 10 bp, 50 bp, 80bp etc. of this region if they would still be able to differentiate ASD from non-ASD.  Based on the teachings in the specification, it appears that the entire 3,314 bp region must be analyzed.   Finally claim 29 remains rejected for not being enabled because the claims as amended recite a final step of determining a risk score, wherein the risk score can be the risk of ANYTHING (i.e., autism, cancer, myocardial infarction, diabetes, etc.).  For these reasons the rejections are maintained. 


Improper Markush Group Rejection
9. 	Claims 28-32 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush grouping of the DMRs that reside on one or more of SNORD115-15, SNORD115-11, SNORD115-17, SMYD3, or any combination thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each DMR has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the DMRs comprise nucleotides. The fact that the DMRs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being associated with autism. Accordingly, while the different DMRs are asserted to have the property of being associated with autism, they do not share a substantial structural similarity essential to this activity.
Further, the recited DMRs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that DMRs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited DMRs possess the common property of being associated with autism.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
10.	In the response the Applicants traversed the improper Markush group rejection.  Applicants argue that not all compounds must share structural similarity to be properly grouped together as a Markush group and cite In re Jones.  The Applicants argue that the DMRs at issue reside on one or more of the SNORD115-15, SNORD115-11, SNORD115-17, or SMYD3 genes. Applicant submits that each of these genes is involved in key RNA interactions associated with autism. They argues that while they are not identical regions by sequence, all four regions can provide DMR methylation level measurements that can be compared with an AOSI score to calculate the risk of having offspring born with ASD. This justifies their inclusion in a common group. 
	This argument has been fully considered but is not persuasive. A Markush grouping is proper if the alternatives defined by the Markush group  share a “single structural similarity” and a common use. The “single structural similarity” requirement can be met two different ways.
	(i) if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA). The recited DMRs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the art that DMRs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited DMRs possess the common property of being associated with autism.
(ii) if the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. The recited DMRs do not share a substantial structural feature and a common use that flows from the substantial structural feature.  They only feature they share is that they are all made up of nucleotides, but being correlated with ASD does not flow from this feature because it if did then all nucleotides would be associated with ASD. 
	This rejection is maintained.  The rejection could be overcome by deleting the alternative language in the claims.  For example amending the claims to recite “measuring the methylation status of each of SNORD115-15, SNORD115-11, SNORD115-17, and SMYD3” would overcome the rejection. 

11. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634